


AGREEMENT AND RELEASE
 
This Agreement and Release (this “AGREEMENT”) is between William G. Manias
(“EMPLOYEE”) and EPCO, Inc. (“COMPANY”).
WITNESSETH
Whereas, EMPLOYEE is employed by COMPANY.


Whereas, EMPLOYEE is resigning from COMPANY effective January 15, 2009.


Whereas, EMPLOYEE and COMPANY desire to resolve any and all disputes about
EMPLOYEE’s employment with COMPANY.


Whereas, EMPLOYEE, during his employment had access to trade secrets and/or
proprietary and confidential information belonging to COMPANY and COMPANY’s
affiliates.


Whereas, EMPLOYEE and COMPANY desire to clarify EMPLOYEE’s obligations with
respect to any trade secrets and/or proprietary and confidential information
acquired during EMPLOYEE’s employment.


Whereas, EMPLOYEE and COMPANY desire to avoid the expense, delay and uncertainty
attendant to any claims that may arise from EMPLOYEE’s employment with, and
resignation from, COMPANY, as well as any claims that may arise from the
disclosure of any trade secrets and/or proprietary and confidential information
that EMPLOYEE acquired during his employment with COMPANY.


Whereas, EMPLOYEE desires to release any claims or causes of action EMPLOYEE may
have arising from EMPLOYEE’s employment with, or his resignation from, COMPANY.


Now, therefore, for and in consideration of the mutual covenants and promises
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, EMPLOYEE and COMPANY
hereby agree:


Section 1.            Severance and Other Payments. COMPANY, in exchange for the
promises of EMPLOYEE contained below, agrees as follows:


A.        COMPANY agrees to pay EMPLOYEE the lump sum amount of one million
three hundred thousand dollars and no cents ($1,300,000.00), less applicable
legal standard deductions and less deductions or offsets for any and all loans
and/or advances made by COMPANY or any COMPANY AFFILIATE to, or on behalf of,
EMPLOYEE (which deductions or offsets EMPLOYEE hereby expressly agrees to and
acknowledges), within seven (7) days after the expiration of the EMPLOYEE’s
revocation option in Section 5(C) below; and


B.         EMPLOYEE may be eligible for up to eighteen (18) months of COBRA
coverage following EMPLOYEE’s termination of employment.  If at the time of
EMPLOYEE’s
 

 
 

--------------------------------------------------------------------------------

 

termination of employment, EMPLOYEE is enrolled in COMPANY’s medical and dental
plan coverages as an active employee and EMPLOYEE exercises health coverage
continuation rights under COBRA following termination of employment, EMPLOYEE’s
COBRA premium will equal zero ($0.00) and will be paid for in full by COMPANY
until the earliest of: (i) the expiration of the first eighteen (18) full
calendar months immediately following EMPLOYEE’s termination of employment; (ii)
the date EMPLOYEE obtains subsequent employment and becomes eligible for medical
and/or dental benefits coverages to employees of the new employer; or (iii) the
expiration of your COBRA rights.  After the expiration of the foregoing
applicable period, EMPLOYEE will be responsible for the full cost of any health
and dental coverage.
 


           C.           EMPLOYEE acknowledges and agrees that payment of the
foregoing amounts are, and shall be deemed to be, in full and complete
satisfaction of any and all obligations, if any, of COMPANY and/or a COMPANY
AFFILIATE to EMPLOYEE in respect of his employment with COMPANY and/or any of
its affiliates or otherwise.  For purposes of this AGREEMENT, the term “COMPANY
AFFILIATE” means and includes (i) EPCO Holdings, Inc., (ii) Enterprise Products
GP, LLC, (iii) Enterprise Products OLPGP, Inc., (iv) Enterprise Products
Partners L.P., (v) EPE Holdings LLC, (vi) Enterprise Products Operating LLC,
(vii) DEP Holdings LLC, (viii) Duncan Energy Partners L.P., (ix) Texas Eastern
Products Pipeline Company, LLC, (x) TEPPCO Partners L.P., (xi) the respective
subsidiaries or affiliates of any of the foregoing entities, (xii) any other
entity (A) which is controlled, directly or indirectly, individually,
collectively or in any combination, by COMPANY or any of the foregoing entities
or (B) in which any of COMPANY or any of the foregoing entities has a direct or
indirect ownership interest, (xiii) any other entity (a) which is controlled,
directly or indirectly, by Dan L. Duncan, his spouse, his descendants or any
trusts for any of their respective benefit, individually, collectively or in any
combination, or (b) in which any of them has a direct or indirect ownership
interest and (xiv) any predecessors, subsidiaries, related entities, officers,
directors, shareholders, parent companies, agents, attorneys, employees,
successors, or assigns of any of the foregoing.


Section 2.        Prior Rights and Obligations. Except as otherwise provided for
in this AGREEMENT, this AGREEMENT extinguishes all rights, if any, which
EMPLOYEE may have, contractual or otherwise, relating to his employment with, or
resignation from, COMPANY.


Section 3.        Resignation. EMPLOYEE hereby resigns (i) from employment with
COMPANY and/or any  COMPANY AFFILIATE and (ii) as an officer and/or director
and/or any other similar position of COMPANY and/or any COMPANY
AFFILIATE.  EMPLOYEE agrees that the effective date of such resignation is
January 15, 2009.      
 
Section 4.         Release.


           A.           Release and Waiver:  EMPLOYEE hereby agrees to release
COMPANY and all COMPANY AFFILIATEs from all claims or demands EMPLOYEE has, may
have, or may have had based on or in any way related to EMPLOYEE’s employment
with COMPANY or any COMPANY AFFILIATE, the resignation or termination of that
employment, or based on any

 
 

--------------------------------------------------------------------------------

 

previous act or omission by or on behalf of COMPANY or any COMPANY
AFFILIATE.  EMPLOYEE further agrees to waive any right EMPLOYEE may have with
respect to the claims or demands from which COMPANY or any COMPANY AFFILIATE is
herewith released.  This release and waiver includes any rights or claims
EMPLOYEE may have under, but not limited to, the Age Discrimination in
Employment Act, which prohibits age discrimination in employment; Title VII of
the Civil Rights Acts of 1964, as amended, which prohibits discrimination in
employment based on race, color, national origin, religion or sex (including
claims of sexual harassment); 42 U.S.C. §1981, which prohibits race
discrimination; claims under the Family and Medical Leave Act; the federal and
Texas Equal Pay Acts, which prohibit paying men and women unequal pay for equal
work; the Rehabilitation Act of 1973 and the Americans with Disabilities Act,
which prohibit discrimination on the basis of handicap or disability; the
Employee Retirement Income Security Act; claims for discrimination under the
Texas Commission on Human Rights Act as codified in the Texas Labor Code; claims
for discrimination or retaliation under the Texas Workers’ Compensation Act; or
any other federal, state or local laws or regulations prohibiting employment
discrimination, retaliation or harassment.  This release and waiver also
includes any claims for wrongful discharge, whether based on claimed violations
of statutes, regulations or public policy, or based on claims in contract or
tort.  This release and waiver also includes any claims that EMPLOYEE suffered
any harm by or through the actions or omissions of COMPANY or any COMPANY
AFFILIATE, including, but not limited to, negligence claims and any other tort
or contract claims.

           B.           Scope of Release/Non-release of Future Claims based on
subsequent acts or omissions: The release and waiver, to which EMPLOYEE
voluntarily agrees, covers all claims or demands based on any facts or events,
whether known or unknown by EMPLOYEE, that occurred on or before January 15,
2009. EMPLOYEE fully understands that if any of the facts or circumstances on
which EMPLOYEE premises EMPLOYEE’s execution of this release and waiver be
found, suspected or claimed hereafter to be other than or different from the
facts and circumstances now believed by EMPLOYEE to be true, EMPLOYEE
nonetheless expressly accepts and assumes the risk of such possible differences
in fact or circumstances and agrees that this release and waiver shall be and
remain effective notwithstanding any such difference in any such fact or
circumstances.  COMPANY acknowledges that EMPLOYEE has not released any rights
or claims that EMPLOYEE may have under the Age Discrimination in Employment Act
that arise after the date this release and waiver is executed.


           C.           No Future Lawsuits, Complaints, or Claims:  EMPLOYEE
hereby waives EMPLOYEE’s right to file any charge or complaint against COMPANY
or any COMPANY AFFILIATE arising out of EMPLOYEE’s employment with or separation
from employment before any federal, state or local court or any federal, state
or local administrative agency, except where such waivers are prohibited by
law.  This Agreement, however, does not prevent EMPLOYEE from filing a timely
charge with the EEOC (or with any other agency with similar provisions or
regulations concerning the regulation of releases between private parties)
concerning claims of discrimination, including a challenge to the validity of
the waiver contained in this Agreement; although EMPLOYEE hereby waives
EMPLOYEE’s right to recover any damages or other relief in any claim or suit
brought by or through the EEOC or any other federal, state, or local agency on
his behalf.  EMPLOYEE acknowledges that EMPLOYEE has no pending workers’
compensation claims and that this Agreement is not related in any way to any

 
 

--------------------------------------------------------------------------------

 

claim for workers’ compensation benefits.  EMPLOYEE further acknowledges that
EMPLOYEE has no basis for such a claim.


Section 5.       ADEA Rights.  EMPLOYEE further acknowledges that:
         
              A.  He has been advised in writing by virtue of this AGREEMENT
that he has the right to seek legal counsel before signing this AGREEMENT;
 
              B.       He has been given twenty-one (21) days after the
effective date hereof within which to consider the waivers included in this
AGREEMENT.  If EMPLOYEE chooses to sign the AGREEMENT at any time prior to that
date, it is agreed that EMPLOYEE signs willingly and voluntarily and expressly
waives his right to wait the entire twenty-one (21) day period as provided in
the law.  EMPLOYEE agrees that any changes to this Agreement do not restart the
running of the twenty-one (21) day period;
 
              C.      EMPLOYEE has seven (7) days after signing this AGREEMENT
to revoke it.  This AGREEMENT will not become effective or enforceable until the
revocation period has expired.  Any notice of revocation of the AGREEMENT is
effective only if given to Thomas M. Zulim, Senior Vice President, Human
Resources (at the delivery address of COMPANY set forth in Section 15 below), in
writing by the close of business at 5:00 p.m. on the seventh (7th) day after the
signing of this AGREEMENT; and
 
               D.      EMPLOYEE agrees that he is receiving, pursuant to this
AGREEMENT, consideration that is in addition to any that he may be entitled to
pursuant to his at will employment with COMPANY and/or its affiliates.


Section 6.        Proprietary and Confidential Information. EMPLOYEE agrees and
acknowledges that, because of his employment with COMPANY, he has acquired
information regarding COMPANY’s and/or COMPANY AFFILIATEs’ trade secrets and/or
proprietary and confidential information related to COMPANY’s and/or COMPANY
AFFILIATEs’ past, present or anticipated business (collectively “Confidential
Information”).  EMPLOYEE will take all steps and precautions to insure that the
COMPANY’s and/or COMPANY AFFILIATEs’ Confidential Information is kept secret and
confidential for the sole use and benefit of COMPANY.  EMPLOYEE will follow
COMPANY’s instructions regarding handling of Confidential
Information.  Therefore, except as may be required by law, EMPLOYEE acknowledges
that EMPLOYEE will not, at any time, disclose to others, permit to be disclosed,
use, permit to be used, copy or permit to be copied, any Confidential
Information acquired during his employment with COMPANY unless such Confidential
Information has ceased to be confidential other than through an action or
inaction of EMPLOYEE in violation of this paragraph. EMPLOYEE agrees that in the
event of an actual or threatened breach by EMPLOYEE of the provisions of this
paragraph, COMPANY shall be entitled to inform all potential or new employers of
this AGREEMENT.


Section 7.        Non-solicitation of COMPANY’s employees and
customers.  EMPLOYEE agrees not to solicit or help solicit, directly or
indirectly, any employees or customers of the COMPANY or any COMPANY AFFILIATE
to cease employment or to cease or curtail doing business with the COMPANY or
any COMPANY AFFILIATE.

 
 

--------------------------------------------------------------------------------

 



Section 8.         Amendments.  This AGREEMENT may only be amended in writing
signed by EMPLOYEE and an authorized officer of the COMPANY.


Section 9.         Confidentiality.  EMPLOYEE agrees that he or any persons
acting on his behalf will not, directly or indirectly, speak about, disclose or
in any way, shape or form, communicate to anyone, except as permitted in this
Section, the terms of this AGREEMENT or the consideration received from the
COMPANY.  EMPLOYEE agrees that the above described information may be disclosed
only as follows:
 
A.  to the extent as may be required by law to support the filing of EMPLOYEE’s
income tax returns;
 
B.  to the extent as may be compelled by legal process;
 
C.   to the extent necessary to EMPLOYEE’s legal or financial advisors, but only
after such person to whom the disclosure is to be made agrees to maintain the
confidentiality of such information and to refrain from making further
disclosures or use of such information; or
 
D.  to the extent necessary to enforce or comply with this AGREEMENT.


Section 10.       Non-disparagement.  EMPLOYEE agrees that he will not
disparage, criticize, condemn or impugn the business or personal reputation or
character of  COMPANY or any COMPANY AFFILATE, or any of the actions which are,
have been or may be taken by the COMPANY with respect to or based upon matters,
events, facts or circumstances arising or occurring prior to the date of
execution of this AGREEMENT.  In response to inquiries by potential employers,
EMPLOYEE may respond that he resigned.  Further inquiries by a potential
employer to COMPANY or any COMPANY AFFILIATE shall be met with advice of the
dates of EMPLOYEE’s employment, his job title and functions in factually
accurate terms.  Neither COMPANY nor any COMPANY AFFILIATE shall have any
obligation to respond to any inquiries from prospective employers unless they
are made in writing and addressed specifically to COMPANY and in response to
such inquiries shall not be obligated to provide any information other than to
confirm dates of employment and job title.  COMPANY shall not make any
unfavorable or unflattering statements in public about EMPLOYEE.  COMPANY agrees
that it will not disparage, criticize, condemn or impugn the business or
personal reputation or character of EMPLOYEE.


Section 11.       Cooperation.  EMPLOYEE shall cooperate with COMPANY and any
COMPANY AFFILIATEs to the extent reasonably required by COMPANY or such COMPANY
AFFILIATEs in all matters relating to the winding up of his pending work on
behalf of COMPANY or such COMPANY AFFILIATEs, the orderly transfer of any such
pending work and any litigation matters related to his work on behalf of the
COMPANY or COMPANY AFFILIATEs.  COMPANY hereby agrees to indemnify EMPLOYEE in
connection with all such lawful actions which EMPLOYEE shall take after the
effective date hereof in performing such cooperation requested by COMPANY or
such COMPANY AFFILIATEs.  EMPLOYEE agrees to immediately notify COMPANY, if he
is served with legal process to compel him to disclose any information related
to his employment with COMPANY or one or more COMPANY AFFILIATEs, unless
prohibited to do so by law.

 
 

--------------------------------------------------------------------------------

 





 


Section 12.      Documents.  EMPLOYEE agrees to deliver at the termination of
employment all correspondence, memoranda, notes, records, data, or information,
analysis, or other documents and all copies thereof, including information in
electronic form, which are related in any manner to the past, present or
anticipated business of  COMPANY or any COMPANY AFFILIATEs.


Section 13.       Forfeiture of Unvested Grants or Awards of Phantom Units,
Restricted Units, Options, Profits Interests and any Other Interests Under
Long-Term Incentive Plans.  EMPLOYEE acknowledges and agrees that, pursuant to,
and consistent with, the terms of (i) any  grant, grants, award or awards to
EMPLOYEE by COMPANY or any COMPANY AFFILIATEs of (a) restricted or phantom
Common Units of Enterprise Products Partners L.P. (“EPD”), and/or TEPPCO
Partners L.P. (”TPP”),  (b) options to acquire Common Units of EPD and/or TPP,
and/or (c) any other interests under any of the long-term incentive plans listed
on Exhibit A attached hereto  and/or (ii) any agreement pursuant to which
EMPLOYEE has any profits interests in any partnership (general or limited) which
owns Common Units of EPD,  Enterprise GP Holdings L.P. and/or TPP, including
without limitation, the partnerships  listed on Exhibit A attached hereto, are
automatically forfeited as of such effective date of resignation and EMPLOYEE
has, and shall have, no rights or interests therein, except to the extent that
such restricted or phantom Common Units, options, other interests and/or profits
interests have vested as of the effective date of resignation provided in
Section 3 of this AGREEMENT (other than any interests granted or awarded under
the Texas Eastern Products Pipeline Company, Retention Incentive Compensation
Plan dated effective as of January 1, 1999, which interests, if any, whether
vested or unvested, are automatically forfeited as of such effective date of
resignation and EMPLOYEE has, and shall have, no rights or interests therein).


Section 14.       Enforcement of Agreement and Release.  Should any provisions
of this AGREEMENT be held to be invalid or wholly or partially unenforceable,
such holdings shall not invalidate or void the remainder of this
AGREEMENT.  Portions held to be invalid or unenforceable shall be revised and
reduced in scope as to be valid and enforceable, or if such is not possible,
then such portion shall be deemed to have been wholly excluded with the same
force and effect as if they had never been included herein.


Section 15.       Notices.  Any notice, request, demand, waiver or consent
required or permitted hereunder shall be in writing and shall be given (i) by
prepaid registered or certified mail, with return receipt requested, addressed
as follows or (ii) personally delivered at the following address:
For COMPANY:


EPCO, Inc.


If by mail:


Post Office Box 4735
Houston, Texas 77210-4735


If by delivery:

 
 

--------------------------------------------------------------------------------

 



1100 Louisiana Street, Suite 1000
Houston, Texas 77002-5227


Attn: Thomas M. Zulim
          Senior Vice President, Human Resources




For EMPLOYEE:


William G. Manias
3923 Marquette
Houston, Texas 77005

 
                The date of any such notice and of such service thereof shall be
deemed to be the date of mailing.  Each party may change its address for the
purpose of notice by giving notice to the other in writing.


Section 15.        Choice of Law.  It is agreed that the laws of Texas shall
govern this AGREEMENT.


Section 16.        Remedies. The Parties agree that, because damages at law for
any breach or nonperformance of this AGREEMENT by EMPLOYEE, while recoverable,
will be irreparable and inadequate, this AGREEMENT may be enforced in equity by
specific performance, injunction, or otherwise.  Should any provisions of this
AGREEMENT be held to be invalid, such holdings shall not invalidate or void the
remainder of this AGREEMENT.  EMPLOYEE shall be entitled to enforce his rights
and COMPANY’s obligations under this Agreement by any and all applicable actions
at law or equity.  In addition to other remedies available to it, COMPANY shall
be entitled to petition an appropriate court for temporary restraining orders
and temporary and permanent injunctions without the necessity of proving actual
damages to prevent a breach or contemplate a breach by EMPLOYEE of any provision
of this Agreement since COMPANY will have no adequate remedy at law.  The amount
for the bond to be posted if an injunction is sought by COMPANY shall be
$1,000.00 (One Thousand and no/100 Dollars).  COMPANY shall also be entitled to
recover its costs and attorneys’ fees incurred in enforcing this Agreement.
 
IN WITNESS WHEREOF THE PARTIES HAVE EXECUTED THIS AGREEMENT AND RELEASE
EFFECTIVE AS OF JANUARY 15, 2009.
 
 

 

 By:                         /s/ William G.
Manias                                    January 19, 2009                
William G. Manias
Date
 

 
EPCO, INC.
 

 By:                         /s/ Thomas M.
Zulim                                      January 15, 2009                
Thomas M. Zulim
Date
    Senior Vice President    



 
 

--------------------------------------------------------------------------------

 


Exhibit A


Long-Term Incentive Plans & Partnerships


 
A. Long-Term Incentive Plans
 
 
Enterprise Products 1998 Long-Term Incentive Plan
Amended and Restated as of November 5, 2007
2008 Enterprise Products Long-Term Incentive Plan
Amended and Restated May 2, 2008
   
Enterprise Products Company 2005 EPE Long-Term Incentive Plan
Amended and Restated (no date)
   
Texas Eastern Products Pipeline Company, Retention Incentive Compensation Plan
Effective January 1, 1999
Texas Eastern Products Pipeline Company, LLC 2000 Long-Term Incentive Plan
Amended and Restated January 1, 2003
Texas Eastern Products Pipeline Company, LLC 2005 Phantom Unit Plan
Effective January 1, 2005
EPCO, Inc. 2006 TPP Long-Term Incentive Plan
 
 
B.  Partnerships
 
 
EPE Unit L.P.
 
EPE Unit II, L.P.
 
EPE Unit III, L.P.
 
Enterprise Unit L.P.
 
EPCO Unit L.P.
     
TEPPCO Unit L.P.
 
TEPPCO Unit II L.P.
 




 
 

--------------------------------------------------------------------------------

 
